Citation Nr: 1200275	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to right knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In January 2011 and June 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The present claim is limited in scope to the issue of entitlement to service connection for a disorder of the left knee, as distinguished from the entire left lower extremity.  Although the more recent medical records show treatment for phlebitis (in August 2006) and radiculopathy of the left lower extremity, the Veteran has distinctly identified the left knee throughout his correspondence submitted in support of the present appeal.  The Board finds that the knee and leg, although related, are nonetheless distinct areas of the body that can be expressed without recourse to complex medical terminology.  Moreover, the development and adjudication of the claim has been limited in scope to a disorder of the left knee alone.  Thus, the scope of the present claim is more reasonably limited to entitlement to service connection for a left knee disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence establishes that it is more likely than not that a left knee disorder, presently manifested by degenerative arthritis, is due to post-service injuries and is less likely than not due to any injury or event during the Veteran's active duty service.

2.  The service-connected right knee disability is shown less likely than not to have caused or aggravated the left knee disorder, presently manifested by degenerative arthritis.  


CONCLUSION OF LAW

The Veteran does not have a left knee disorder, presently manifested by degenerative arthritis, due to disease or injury that was incurred in or aggravated by active service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in May 2006 and January 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The January 2011 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that complete notice was not issued to the Veteran prior to the adverse determination on appeal.  However, fully compliant notice was issued later, and the claim was thereafter readjudicated most recently in an October 2011 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment records, as well as all available post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Several VA treatment records, including in April 2009, and a February 2011 VA examination report, refer to care by private physicians.  It is unclear whether complete treatment records from such providers are associated with the claims file. However, VA has asked the Veteran on several occasions, most recently in a July 2011 RO letter, to provide information as to dates of such private treatment and to furnish authorization enabling VA to obtain any outstanding private treatment records on his behalf.  He did not, however, respond to these requests for information.  To the contrary, he indicated in November 2011 that he had no additional evidence regarding his appeal.  In this regard, the duty to assist is not a one-way street.  VA's duty to assist only requires that efforts be made to obtain relevant records that a claimant has adequately identified.  See Loving v. Nicholson, 19 Vet.App. 96, 102 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

Additionally, the Veteran was afforded VA examinations in April 2008 and February 2011, with addendums issued in May 2008 and July 2011, all by the same examiner.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed left knee disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In April 2011, the Veteran contended that the VA examinations were not adequate because they not performed by a specialist.  He specified that the Oregon Medical Board listed the VA examiner as a family practitioner.  In this regard, "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Moreover, the Board is not required to "give reasons and bases for concluding that a medical examiner is competent unless the issue is raised by the veteran."  Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011).  

Here, the Board finds no merit in the Veteran's attempt to call into question the competency of the VA examiner or the adequacy of the VA examination.  To the contrary, as the Veteran made clear, the VA examiner is a Board certified physician.  The Veteran did not otherwise indicate what type of specialist would be required, and his bald and unsupported assertion does not rebut the presumption that the VA examiner is competent to address the medical questions raised in this case.  See Sickels,643 F.3d at 1366.  Moreover, the Veteran is not shown to have the competency to establish that a specialist is required.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the June 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to send the Veteran a letter asking him to identify any health care providers having treatment records pertinent to his claim, to particularly include his private treatment providers.  This was accomplished by a July 2011 RO letter.  In November 2011, the Veteran twice responded that he had no other information or evidence to submit.  

The Board's June 2011 remand also instructed the AMC/RO to then arrange for the Veteran's claims folder to be returned to the same examiner who prepared the February 2011 VA examination report (or a suitable substitute if such examiner be unavailable), for the purpose of preparing an addendum opinion addressing whether a left knee disorder may have been at least as likely as not (i.e., there is a 50 percent or greater probability) aggravated by (i.e., permanently worsened beyond the natural progression of the disorder) by a service-connected right knee disorder.  As indicated above, this was accomplished by a July 2011 addendum opinion by the same VA examiner who performed prior examinations in April 2008 and February 2011.  

For these reasons, the Board finds that there was substantial compliance with the June 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Veteran has presented two alternative theories of entitlement in support of his claim.  First, he contends that a left knee disorder had its onset directly during service and has been continuous since service.  Second, he contends that a left knee disorder is secondary to the service-connected right knee disability, presently manifested by right knee degenerative arthritis.  

Pertinent to both claims, the post-service evidence of record unequivocally establishes that the Veteran is now diagnosed with a left knee disorder, presently manifested by degenerative arthritis.  See Davidson, 581 F.3d at 1316.  This issue is not in dispute.  

Furthermore, the claims file also shows that the Veteran is service-connected for a right knee disability, presently manifested by right knee degenerative arthritis.  

Upon careful consideration, however, the Board finds that the preponderance of the more probative evidence of records weighs against both theories of entitlement.  As the evidence is related, the Board will discuss both theories of entitlement together.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.)

The Veteran's service treatment records (STRs) first include a May 1954 consultation record which the Veteran complained of localized pain in the area just above the "left" knee.  However, the word "left" is marked out, and "right" is written in above it.  

Then, in February 1956, the Veteran underwent treatment for his right knee, at which time he indicated that the left knee causing occasional pain.  Shortly thereafter, a request for consultation in March 1956 with respect to the right knee again reflects reflects complaints of pain in the left knee, described as mild.  Finally, in September 1956, the Veteran a physical examination showed positive findings on the left, including tenderness, looseness, and recurvatum, although he was diagnosed with weak knee syndrome of the right knee.  It was specifically noted that the Veteran had no complaints referable to the left knee.  

The Veteran then underwent a separation examination in December 1956.  The report reflects a history of meralgia paresthetic, "weak knee syndrome."  The separation examination does not specifically identify whether this diagnosis related to the left knee or the right knee.  However, the earlier STRs, especially from September 1956, make clear that this diagnosis of meralgia paresthetic refers to the right knee.  See Kahana, 24 Vet. App. at 438 (the Board may permissibly draw "inference[s] based on the evidence," as long as any inference resulting in a medical determination is independent and cited). 

Thus, the STRs show isolated findings referable to the left knee during service.  However, such findings alone do not warrant an award of service connection.  Rather, there must be probative evidence establishing that the present disorder is etiologically related to the in-service symptomatology.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

On this issue, the Veteran testified at his September 2010 Board hearing that he had surgery on the left knee within thirty days of discharge.  He further testified that had had left knee pain continuously since service.  A private (non-VA) treatment record from March 2008 also shows the Veteran's report of having a history of left knee surgery in 1958.

Although generally competent to describe his symptomatology, the Board finds that, for several reasons, the Veteran's own assertions are too unreliable to constitute probative evidence of a continuity of symptomatology after service.  
First, he testified at the Board hearing that "it's been a long time," so he was no longer certain about dates.  (See Transcript at 6).  This uncertainty is especially important in light of the objective medical records, discussed in more detail immediately below, that reveal treatment in March 1963 for an injury occurring in 1962, which was several years after his service separation.  Thus, his September 2010 and March 2008 statements are more consistent with an erroneous recollection due to the long passage time.  

The Board also notes that the STRs themselves call into question the veracity of his contemporaneous complaints during service.  For instance, treatment records dated May 1956 indicate that there was "a certain amount of manipulation of the situation" by the Veteran and a "functional aspect" to his complaints.  

Also persuasive, the Veteran filed an original claim of service connection in March 1966 for disabilities of the right leg and back, but not the left leg.  The Board finds implausible that, had the Veteran had surgery on his left knee within thirty days of service separation (and then experienced continuous pain thereafter), he would not have also included the left knee in his March 1966 service connection claim.  (The Board recognizes that the RO denied service connection for a left knee disorder in May 1966, but the claims file indicates that this was at their own initiative, as his correspondence clearly shows that he did not identify the left knee as part of his claim.)  Similarly, the Veteran filed his initial claim for the left knee in November 1990, but raised only a secondary theory of entitlement.  In other words, he was not contending that a left knee disorder had its direct onset during service, which would strongly suggest that he did not consider his left knee symptomatology to have been continuous since service separation.  

Finally, certain medical records (which will be discussed in more detail below) show that he has also affirmatively denied ongoing problems after service.  For instance, VA treatment records dated in March 1963 show complaints of a ten-year history of painful intermittent right knee; he was admitted for treatment of left knee complaints, which he directly associated with an injury in December 1962.  Similarly, he informed a VA examiner in April 2008 that his left knee was injured after service when weeding under a lemon tree.  

The Board finds that the statements made during the April 2008 VA examination are especially significant, as they were made during the course of the present proceeding and are directly against his interest.  See Fed. R. Evid. 804(b)(3); see also Bielby v. Brown, 7 Vet. App. 260 (1994) (although the Federal Rules of Evidence do not apply to VA, including the Board, they may be relied on "as a source of persuasive authority in establishing rules of procedural fairness to be applied in VA and Board proceedings.").

For these reasons, the Board finds that the Veteran's own statements are too unreliable to be considered probative evidence establishing a continuity of symptomatology.  See Dalton, 21 Vet. App. at 36; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore his statements are not probative evidence either weighing against or supporting the claim.  

The Board also notes that the Veteran's wife testified at his Board hearing that he had been on pain medication for the eighteen years she had known him.  For sake of reference, the Board points out that eighteen years prior to the September 2010 Board hearing would date back to approximately 1992.  Thus, her own testimony is probative evidence of a continuity of symptomatology since 1992, which is not in dispute.  Her testimony, however, does not establish continuous symptomatology since service.  

Otherwise, the record on appeal contains no contemporaneous evidence showing complaints related to the left knee immediately after service or, in fact, until March 1963.  This absence of evidence for approximately six years is some evidence weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Kahana, 24 Vet. App. 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).  

In March 1963, the Veteran complained of a ten-year history of intermittent painful right knee, but he specifically identified injuring his left knee in December 1962.  He then had disabling pain and swelling episodes with intermittent locking since that time.  The assessment was torn medial meniscus of the left knee, and he underwent excision of the left medial meniscus, left medial meniscectomy, during which a large typical bucket handle tear was found.  

In light of this record, the Board finds that the evidence of record fails to demonstrate a continuity of left knee symptomatology dating back to the Veteran's active service.  See 38 C.F.R. § 3.303(b).  

Finally, the evidence of record establishes that it is less likely than not that the current left knee disorder was, in fact, incurred during service or is secondary to the right knee disability.  38 C.F.R. § 3.303(d); See Velez v. West, 11 Vet. App. 148, 152 (1998).  

In particular, the Veteran underwent a VA examination in April 2008.  After exhaustively reviewing the history of the case and performing a thorough clinical evaluation, the VA examiner diagnosed degenerative arthritis of the left knee.  The VA examiner then opined that it was less likely than not that the left knee disorder was caused by or a result of the Veteran's active service.  The VA examiner reasoned that there was reference to left knee pain in the STRs, but no record or history from the Veteran of ongoing problems thereafter during service or at the time of discharge.  Rather, the VA examiner noted, the Veteran's left knee gave out after service, requiring surgery.  

The same VA examiner performed a second examination in February 2011.  He again reviewed the pertinent facts of the case, and then opined that the left knee disorder is more likely than not related to the bucket handle meniscus tear and subsequent meniscectomy in 1963, and is less likely secondary to his service-connected right knee.  

Finally, the same VA examiner issued an addendum opinion July 2011.  The VA examiner once again reviewed the history of the case and reiterated his prior opinion that the Veteran's left knee degenerative arthritis is more likely than not related to the meniscus tear and subsequent meniscectomy in 1963, and is less likely secondary to his service-connected right knee.  The VA examiner then added that there is a greater than 50 percent likelihood that the Veteran's left meniscus injury and surgery are the proximal cause of the post-injury progression of the left knee degenerative arthritis.  Finally, the VA examiner opined that, with the currently available information, there is a less than 50 percent probability that the service-connected right knee disorder has permanently worsened the left knee condition beyond the natural progression.  

The Board finds that these VA examinations are the most probative evidence of record directly addressing the Veteran's case.  Indeed, the VA examiner was well acquainted with the history of the case, which he reviewed at each examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board recognizes the Veteran's April 2011 correspondence indicating that the VA examination was inadequate because the VA examiner did not perform a clinical evaluation ("physical[ly] touch or examination my knee").  The Veteran did not make clear whether he was referring to the April 2008 or February 2011 VA examination.  Certainly, the February 2011 VA examination report does not show that the VA examiner performed a clinical evaluation at that time.  However, the VA examiner referenced his prior examination results from April 2008, which show physical examination findings, including range of motion testing.  The Board finds that the probative weight of the VA examiner's later opinions are not materially diminished in this regard, as the examiner otherwise performed a thorough and comprehensive review of the case in February 2011 and July 2011.  Importantly, the VA examiner gave no indication during the later examinations that further testing was required in order to provide the requested opinion.  Moreover, the Veteran did not indicate why such an evaluation was necessary.  More significantly, neither the Veteran nor the Board is competent to make such a determination.  See Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.); see also Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1376-77; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The VA examinations are also highly probative as the VA examiner, when considering the April 2008, February 2011, and July 2011 examinations together, provide clear conclusions with supporting, albeit brief, rationale.  See id.  In fact, the VA examiner addressed both theories of entitlement raised by the Veteran.  It is acknowledged that the VA examiner qualified his opinions by observing that they were based on "currently available information."  Such qualification is inconsequential, however, as the claims file, which was reviewed by the VA examiner, contained all available information pertinent to the claim (as discussed in the VCAA discussion herein above).  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

Finally, the VA examiner's opinions are uncontroverted by any remaining medical evidence of record. 

The Veteran himself has offered his own opinion relating his left knee disorder to service and the service-connected right knee disorder.  His assertions, however, are not competent to address the medical questions raised in this case, even without taking into consideration the credibility issues raised above.  Rather, the theories of causation raised in this case involve medical questions concerning internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address etiology in the present case.  Even if assigned some limited probative value, the Veteran's own opinion is nevertheless outweighed by the highly probative VA examinations, as discussed above.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a left knee disorder.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left knee disorder, presently manifested by degenerative arthritis, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


